The claim before this Court as it appears from the evidence and facts now before the Court is on account of certain “black bass” which claim arose on the legality of the confiscation of the black bass involved. In the'first place it appears that when the controversy arose as to whether or not this case came within the State or not, an agreement was entered between representatives of the petitioners and the Game and Fish division to submit to the Attorney General of this State for an opinion as to the validity of the confiscation in question. The Attorney General rendered an opinion upon such statements of facts and briefs submitted by both parties to the controversy and it appears that the Attorney General held that the confiscation so made was not unconstitutional and that the black bass in question were subject to confiscation by the Division. It is the opinion of this Court that the opinion of the Attorney General rendered as aforesaid, was in compliance with the law independent of the fact or any agreement made between the parties to abide by the opinion of the Attorney General. This Court does not believe it necessary to pass upon the proposition of whether or not the value of the property in question was properly proved within the rules of evidence. This Court considers that section 18 of the Game and Fish Code is valid and that the action of the Game and Fish Division was not unconstitutional. It is therefore the judgment of this Court that this claim be and the same is hereby rejected.